Title: To Thomas Jefferson from Jacob Butler, 15 August 1808
From: Butler, Jacob
To: Jefferson, Thomas


                                                
                            Sir
                     
                            
                        on or before 15 Aug. 1808
                     
                        

                        I am yo friend—
                  Wishing you to Convey this letter to france to the Emper Napolion Bunaparte as my Brother to Inform him that I am anguis to see him Respecting the Pressent Situation of things in that Country as well as that of this
                  there is a grat or however sences to be a disbondent among the [Peable] in this Country of America About I know No know not what or see not what Never the Less I wish to see him on som Petickuler ocations which has taken Plase in the Cours of my Life
                  and there fore wissing him to sent for me to this Country a Ship that I may get Passage to frace as soon as is Conviniant Landing at the City of Washington I Wish you to sent me an answer With the first opertunity to frederick town acquainting me how thing is situadet 
                  I am yor freind Respectfully 
                        
                            Jacob J B Butler
                     
                        
                    